Citation Nr: 1146497	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-37 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to September 1, 2010, and a disability rating greater than 20 percent beginning September 1, 2010, for left ankle sprain.

2.  Entitlement to a compensable disability rating for penile condyle.

(The issues of entitlement to service connection for back and left leg disabilities are the subject of a separate decision). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1993.  

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for a rating in excess of 10 percent for left ankle sprain and for a compensable rating for penile condyle.  By rating decision dated in February 2011, the RO increased the rating for the left ankle disability to 20 percent, effective September 1, 2010.  The claim for a higher rating for the Veteran's left ankle disability remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that the claims file reflects that the Veteran is represented by a private attorney with respect to his claims of entitlement to service connection for back and left leg disabilities which are on appeal from a July 2008 rating decision of the RO.  Inasmuch as the Veteran has a different representative in regard to those claims, they are the subject of a separate decision. 




FINDINGS OF FACT

1.  Prior to September 1, 2010, the Veteran's left ankle sprain was manifested by no more than moderate limitation of ankle motion.

2.  Since September 1, 2010, the Veteran's left ankle sprain is not shown to have been manifested by malunion of the tibia and fibula or by ankylosis of the ankle.

3.  The Veteran's penile condyle affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and has not required more than topical therapy during the past 12-month period; the disability does not affect 5 to 20 percent of the entire body or 5 to 20 percent of exposed area, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left ankle sprain prior to September 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for a rating in excess of 20 percent for left ankle sprain from September 1, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a compensable rating for penile condyle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.118, Diagnostic Codes (DCs) 7800-7806, 7819 (prior to and after October 1, 2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Complete notice was provided by letters dated in September 2006 and September 2008, and the claim was readjudicated in a February 2011 supplemental statement of the case.  

VA has obtained service treatment records and VA medical records, afforded the appellant physical examinations, and obtained medical opinions as to the severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left Ankle

The Veteran was treated for left ankle sprains during service.  Service connection for left ankle sprain was granted in an August 1993 rating decision.  A 10 percent rating was assigned from May 1993.  The Veteran filed a claim for increased rating in January 2006.  A February 2011 rating decision increased the rating to 20 percent, from September 1, 2010.

The Veteran's left ankle disability has been rated under Code 5271, which provides a 10 percent rating where there is moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A VA examination was conducted in September 2006.  The Veteran reported pain during prolonged ambulation of 20 minutes or more.  He complained of occasional swelling of the ankle after eight to 10 minutes of walking.  He also reported mild instability of the ankle.  He used a prescribed anti-inflammatory medicine two to three times per week, with poor relief of pain.  The Veteran reported that he worked as a clerk at a VA hospital and had to frequently elevate his foot to seek relief of pain.  On examination, there was 10 degrees of dorsiflexion and 30 degrees of plantar flexion of the left ankle.  There was pain at the limits of the motions.  There was tenderness to palpation of the left ankle, but no instability.  There was mild crepitation and mild swelling of the ankle.  The Veteran had a slight limp but used no assistive devices.  There was no ankylosis.  The examiner stated that the Veteran's left ankle functioning was additionally limited by pain but not by fatigue, weakness, lack of endurance, or incoordination.  He described the functional limitation as dorsiflexion from 10 to 20 degrees and plantar flexion from 30 to 45 degrees.

An October 2007 MRI of the left ankle was normal.

A VA examination was conducted on September 1, 2010.  The Veteran reported that his ankle disability had been progressively worse.  He used medication, cold packs, and a brace.  He described pain, tenderness and stiffness of the left ankle.  He also reported daily locking episodes as well as swelling.  Flare-ups were associated with prolonged ambulation and cold weather.  The Veteran stated that he was unable to stand for more than a few minutes and that he could walk for less than one mile.  The Veteran worked as a clerk fulltime and had missed one week from work in the last 12 months.  On examination, there was crepitus, tenderness, pain at rest, and guarding of ankle movement.  There was 10 degrees of dorsiflexion and 30 degrees of plantar flexion of the left ankle.  There was objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of ranges of motion.  There was no ankylosis.  

The September 2006 VA examination results showed findings consistent with at most moderate limitation of ankle motion; there was pain-free ranges of motion of 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  There was no showing of malunion of the bones with moderate or marked ankle disability to support a higher rating under Code 5262.  

The September 1, 2010 VA examination results, when considering the objective findings of pain on motion, showed marked limitation of left ankle motion.  The RO assigned the current 20 percent rating from that date based on the examination findings.  

The 20 percent rating assigned to the Veteran's left ankle disability since September 1, 2010, is the maximum available based on limitation of motion.  As the left ankle disability is now rated 20 percent, the focus is on Codes that provide for ratings in excess of 20 percent for ankle disability.  

The disability may be considered under 38 C.F.R. § 4.71a, Code 5262 (for impairment of the tibia and fibula).  The current 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating requires malunion of these bones with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Code 5262.  

A 40 percent rating is also warranted for ankylosis of an ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is warranted for ankylosis of an ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Code 5270.

The record does not show any of the pathology which would warrant a rating in excess of 20 percent for tibia/fibula or ankle disability. i.e., nonunion or malunion of the fracture or ankylosis of the ankle.  The Veteran did not have a fracture, and significant ankle ranges of motion have been demonstrated on all examinations.  

Penile Condyle

An August 1993 rating decision granted service connection for penile condyloma and assigned a noncompensable evaluation, effective from May 1993.  That evaluation has been continued in subsequent rating actions, and the Veteran contends that a compensable rating is appropriate.

The RO has rated the disability under 38 C.F.R. § 4.118, Diagnostic Code 7819.  According to this diagnostic code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7806), or as impairment of function.  38 C.F.R. § 4.118.

The rating schedule as applied to disabilities of the skin was amended during the pendency of the Veteran's claim.  These amendments address rating criteria for scars.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The new criteria applies only to claims filed on or after October 23, 2008; however, the Veteran can request or the Board can consider, on its own, whether application of the new criteria would be beneficial to the Veteran.  

The RO applied the older criteria, as the claim was adjudicated prior to the effective date of the change in regulations.  However, the Veteran does not appear to have been notified of the change in this rating criteria.  Clearly, therefore, he was unable to elect review of his appeal under these new requirements.  Consequently, the Board will consider his increased rating claim under both the old or new criteria.  In so doing, the Board finds that a compensable evaluation for the service-connected penile condyle is not warranted.

Initially, the Board notes that Code 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue).  Under Codes 7801 to 7805, scars that are deep and nonlinear warrant a 10 percent evaluation for areas of at least 6 square inches but less than 12 square inches, and a 20 percent evaluation for areas of at least 12 square inches but less than 72 square inches (Code 7801, prior to, and from, October 23, 2008).  Scars that are superficial and nonlinear warrant a 10 percent evaluation for areas of 144 square inches or greater (Code 7802, prior to, and from, October 23, 2008).  

Scars that are superficial and unstable are rated as 10 percent disabling (Code 7803, prior to October 23, 2008).  Scars that are unstable or painful warrant a 10 percent evaluation (Code 7804, prior to October 23, 2008).  [The new regulations allow for higher ratings of 20 percent (with three or four scars that are unstable or painful) and 30 percent (with five or more scars that are unstable or painful).  Code 7804, since October 23, 2008].  Scars that cause disabling effects are rated under the appropriate diagnostic code (Code 7805, prior to, and from, October 23, 2008).  

Under Diagnostic Code 7806, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period (Code 7806, prior to, and from, October 23, 2008).

Here, an October 2006 VA skin examination report shows that the Veteran complained of a history of warts on the penile shaft that have not responded to cryotherapy.  His most recent cryotherapy treatment had been four or five months earlier.  He did not use any medications to treat the problem.  The examiner described dark macules on the penile shaft with one percent of the total skin affected.  The diagnosis was condyloma by history.  The examiner stated that the skin condition did not affect the Veteran's employability or his ability to perform his daily activities.

During a January 2008 RO hearing, the Veteran testified that when he had to have a condyloma frozen off he would have discomfort lasting for two to three weeks and that this affected his sexual activity.

On VA skin examination in September 2010, the Veteran reported that his intermittent penile condyle was treated with chlorethelene.  Examination showed a dark round area of three millimeters at the prepuce.  No condyloma lesions were present.  The examiner stated that the Veteran was on treatment three to four times per year for penile condyloma.  The condition had no significant effects on his occupation and no effects on his usual daily activities.

The evidence shows continuing penile condylomas with intermittent flare-ups.  However, the VA examination reports do not show that the Veteran's condition more nearly approximates the criteria for a compensable rating under any of the applicable versions of the rating criteria at any time.  There is no evidence that at least 5 percent of the entire body or at least 5 percent of exposed areas is affected.  There is also no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period.  Although there have been findings of macules, the area involved does not meet the size requirements for a compensable evaluation.  Code 7806.  

Furthermore, there is no medical evidence of record indicating that his condyles have ever resulted in scarring.  There is also no evidence of ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, limitation of motion, or limitation of function.  Therefore, Codes 7801-7805, under the old or new rating criteria, do not support a compensable evaluation for the Veteran's service-connected penile condyle.  

In reaching this decision, the Board also finds that at no time during the pendency of this claim has the Veteran's penile condyle met or nearly approximated the respective criteria for a compensable evaluation.  Thus, staged ratings are not for application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  A compensable evaluation for penile condyle is not warranted at any time during the current appeal.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such referral is necessary where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left ankle disability and penile condyle.  He has not required hospitalization due to these service-connected disabilities, and there is no evidence of marked interference with employment.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  


ORDER

A disability rating greater than 10 percent prior to September 1, 2010, and greater than 20 percent beginning September 1, 2010, for left ankle sprain, is denied.

A compensable disability rating for penile condyle is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


